June 11, 2010

Mr. Daryl L. Moore
Daryl L. Moore, P.C.
1005 Heights Blvd.
Houston, TX 77008

Mr. William "Andy" Taylor
Andy Taylor & Associates, P.C.
405 Main Street, Suite 200
Houston, TX 77002
Mr. Thomas R. Phillips
Baker Botts L.L.P.
98 San Jacinto Center, Suite 1500
Austin, TX 78701

Mr. Armando Lopez
Armando Lopez, P.C.
8433 Katy Freeway, Suite 200
Houston, TX 77024

RE:   Case Number:  08-0961
      Court of Appeals Number:  14-07-00047-CV
      Trial Court Number:  344,157-401

Style:      MARIA DEL CARMEN GUILBOT SERROS DE GONZALEZ, ET AL.
      v.
      MIGUEL ANGEL GONZALEZ GUILBOT, CARLOS A. GONZALEZ GUILBOT, AND MARIA
      ROSA DEL ARENAL DE GONZALEZ

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or  call  (512)463-1312  ext.  41367.   The
Request to Take Judicial Notice is dismissed as moot.  (Justice  Guzman  not
sitting)


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Christopher A. |
|   |Prine              |
|   |Ms. Beverly Kaufman|